            Case 2:20-cv-02621-MMB Document 9 Filed 10/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL MAIER,                                                CIVIL ACTION
                           v.
CURT M. PARKINS, ESQ., and                                    NO. 20-2621
MATTHEW COMERFORD, ESQ.




                                  ORDER RE MOTION TO REMAND

         AND NOW, on this 7th day of October, 2020, after careful consideration of Plaintiff

Michael Maier’s Motion to Remand (ECF 4), Defendants Curt M. Parkins, Esq. and Matthew

Comerford, Esq.’s Response (ECF 5), and Plaintiff’s Reply (ECF 6), for the reasons stated in the

attached memorandum it is hereby ORDERED as follows:

         1. Plaintiff’s Motion to Remand this matter to the Philadelphia County Court of Common

             Pleas is GRANTED; and

         2. Plaintiff’s Motion for costs and counsel fees related to this Motion to Remand is

             DENIED.



                                                               BY THE COURT:

                                                               s/ Michael M. Baylson
                                                               _______________________________
                                                               MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 20\20-2621 Maier v. Parkins\20cv2621 Order re Motion to Remand.docx




                                                          1
